NOT FOR PUBLICATION

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


 ANDREA ROUSE                                                         Civil Action No.: 15-1511 (JLL)

                        Plaintiff,                                                   OPINION

 V.


 HUDSON COUNTY DEPARTMENT OF
 FAMILY SERVICES and HANY HANNA

                        Defendants.


LINARES, Chief District Judge.

         This matter comes before the Court by way of Defendants’ motion for summary judgment

(“Motion”). (ECF No. 66). Defendant Hany Hanna is represented separately in his individual

capacity and has filed a “cross-motion” for summary judgment relying on the points made in the

Motion.     (ECF No. 68).        Plaintiff Andrea Rouse has filed an opposition, (ECF No. 69), and

Defendants have filed a reply, (ECf No. 73). The Court decides this matter without oral argument

pursuant to Rule 78 of the federal Rules of Civil Procedure. For the reasons set forth below, the

Court grants Defendants’ motions.

                                                 I.   BACKGROUND’

         Plaintiff is a resident of Jersey City, New Jersey who received welfare benefits from May




 These background facts are taken from the parties’ statements of material facts, pursuant to Local Civil Rule 56.1,
 (ECF No. 66-7 at 5—9, Defendants’ Rule 56.1 Statement of Material Facts (“Def. 56.1”); ECF No. 69 at 7—11,
 Plaintiffs Statement of Material Facts (“P1. 56.1”)), as well as from Plaintiffs Complaint (“Compl.”), (ECf No. 1).
 To the extent that Plaintiff admits to any material facts as stated by Defendant, the Court will cite only to “Def. 56.1”
 and the relevant paragraph numbers. The Court will “disregard all factual and legal arguments, opinions and any
 other portions of the 56.1 Statement which extend beyond statements of fact.” Glohespanvirata, Inc.              ‘.‘.Tex.
 Instrument, Inc., No. Civ. 03-2854GEB, 2005 WL 3077915, at *2 (D.N.J. Nov. 15, 2005); see also L. Civ. R. 56.1
 (“Each statement of material facts  .   .shall not contain legal argument or conclusions of law.”).
                                             .
of 2008 through August of 2012. (Def. 56.1        ¶   1). Plaintiff complied with all the requirements of

a benefits recipient during that time period. (P1. 56.1     ¶ 2).        Defendant Hanna has been a Welfare

Investigator for over ten years with the Hudson County Division of Social Services Fraud, which

is housed within the Hudson County Department of Family Services (“DFS”). (Def. 56.1                  ¶ 4;   P1.

56.1   ¶   7). Defendant Hanna’s job responsibility is to verify an applicant’s household residency

and income. (Def. 56.1     ¶ 5).
           In March of 2013, Plaintiffs welfare case was refened to Defendant Hanna by Denise

Scirghio, an administrator within DFS. (Def. 56.1        ¶ 3).    Ms. Scirghio had received the case from

the Redetermination Department of Welfare. (Def 56.1             ¶ 3).   The parties dispute why DFS opened

a case against Plaintiff and why Defendant Hanna was assigned to it.

           According to Plaintiff, DFS began looking into her receipt of welfare after she filed a

criminal complaint against a DFS caseworker, Arthur Parker, after he intentionally slammed a

large steel door on her. (P1. 56.1   ¶J 8—9,   13—15). Defendants, on the other hand, claim that DFS

opened its investigation to figure out how Plaintiff could afford a rent of $900 per month “when

her monthly income was far less than that.” (Def. 56.1             ¶     7). Defendants state that Defendant

Hanna did not know that Plaintiff had filed a complaint regarding the alleged incident with Mr.

Parker, nor did Defendant Hanna and Mr. Parker know each other well or discuss Plaintiff. (Def.

56.1 ¶J23—24).

           The case was assigned to the Welfare Fraud Unit within DFS because Plaintiff failed to

respond to requests for documentation proving her recent income. (Def. 56.1               ¶ 9—10).   Plaintiff

disputes both of these contentions, as she believes that she could not have responded to DFS’

requests because she was banned from the premises, and the income that DFS could not verify was

income earned two years prior to the Welfare Fraud Unit’s assignation of the case and one year
afler Plaintiff stopped receiving welfare benefits. (ECF No. 69 at 12—13). As to the assignment

of the case to Defendant Hanna, Defendants assert that “the method for assignment is random[,

and the files]    .   .   .   are simpiy distributed like a deck of cards to different investigators.” (Def 56.1

¶ 3).   The investigators do not know who they will be investigating until they receive the file. (Def

56. 1   ¶   3). Plaintiff indicates that Ms. Schirghio referred the case to Defendant Hanna directly,

rather than randomly. (P1. 56.1             ¶J   12).

            Once assigned the case, Defendant Hanna twice attempted to contact Plaintiff to obtain

certain documents. (Def. 56.1                ¶   6). Plaintiff either does not recall being contacted, or, in the

alternative, challenges the fact that Defendant Hanna ever tried to obtain those documents. (ECF

No. 69 at 12). Plaintiff’, however, received notice that she was to meet with a welfare investigator

and provide certain documents. (Def. 56.1                ¶   14). Plaintiff did not go to that meeting or otherwise

contact the Hudson County Board of Social Services. (Def. 56.1                   ¶   1 5).

            Defendant Hanna’s investigation determined that Ms. Rouse’s household included her ex

husband, Garrie Baldwin, who was also the father of their child. (Def. 56. 1                     ¶   8). However,

Defendants do not dispute that Plaintiff and Mr. Baldwin were separated and that Ms. Rouse had

a restraining order against Mr. Baldwin as a result of domestic violence accusations. (P1. 56.1                 ¶I
3—5). Furthermore, Plaintiff does not believe the Lexis-Nexis documents obtained during the

course of Defendant Hanna’s investigation showed that Mr. Baldwin was a member of Plaintif?s

household during the time period at issue. (ECF No. 69 at 12). Plaintiff generally disputes that

the documents collected by Defendant Kanna establish that Mr. Baldwin was a resident of

Plaintiffs household during the necessary time period. (P1. 56.1                 ¶] 27—31).
            Plaintiff contends that Defendant Hanna “illegally obtained employment records for Ms.

Rouse’s husband, Mr. Baldwin. after being informed that a release form was required by falsely



                                                               3
stating that Garrie Baldwin had applied for public assistance.” (P1. 56.1       ¶ 16).   Defendant contends

that a Lexis-Nexis search is standard protocol and that this case included the same fact-finding

techniques as any other, namely field research, information from the Motor Vehicles Commission,

Post Office inquiries, and wage and address verification from employers.                   (Def. 56.1    ¶   16).

Plaintiff believes that some of these tactics were used to verify information about Mr. Baldwin

without cause. (P1. 56.1    ¶ 18).   For example, Plaintiff believes that Defendant Hanna impersonated

Mr. Baldwin by submitting a letter applying for welfare benefits as Mr. Baldwin, and by requesting

Mr. Baldwin’s financial information with a forged signature. (P1. 56.1          ¶ 20).   Plaintiff also asserts

that Defendant Hanna “illegally” obtained Plaintiffs daughter’s school records. (P1. 56.1               ¶ 22).
        According to DF$ standards, once an investigator like Defendant Hanna completes the

investigation, the file is placed in a stack for review by an assistant Hudson County prosecutor.

(Def. 56.1   ¶   1 8). In this case, assistant prosecutor John Wojtal reviewed the file and decided to

proceed with the case. (Def. 56.1         ¶   19).     Plaintiff believes that “[a] senior DFS investigator

endorsed” Defendant Hanna’s report and recommended the case to the prosecutor for criminal

proceedings. (P1. 56.1     ¶   25). Assistant prosecutor Wojtal presented Plaintiffs case to a grand

jury, which indicted Plaintiff. (Def. 56. 1      ¶J 20—21).    Assistant prosecutor Wojtal then dismissed

the case on June 11, 2014. (Def. 56.1         ¶ 22).    Plaintiff contends that the dismissal occurred once

her counsel brought Defendant Hanna’s “fraudulent reporting” to the prosecutor’s attention. (ECf

No. 69 at 14). Plaintiff was never arrested, but did receive a notice to go to court. where she

appeared, was arraigned, and then released on her own recognizance. (Def 56.1               ¶ 26).
        Plaintiff subsequently filed her Complaint, alleging violations of her civil rights under 42

U.S.C   §   1983, false arrest, malicious prosecution, professional misconduct, intentional infliction

of emotional distress, and grossly negligent supervision and retention.                  (Compl.   ¶    3 0—76).



                                                         4
Plaintiff also seeks punitive damages. (Compi.     ¶fJ 76—80). The New Jersey Department of Health,
the New Jersey Department of Human Services, and the Hudson County Prosecutor’s Office were

named defendants in the Complaint but the claims against them were dismissed by this Court on

October 13, 2015. (ECF No. 21). Defendants now seek summary judgment on all claims against

them.

                                        II.   LEGAL STANDARD

        Summary judgment is appropriate when, drawing all reasonable inferences in the non

movant’s favor, there exists no “genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he moving party must show that the

non-moving party has failed to establish one or more essential elements of its case on which the

non-moving party has the burden of proof at trial.” McCctbe v. Ernst & Young, LLP, 494 F.3d 418,

424 (3d Cir. 2007) (citing Celotex Co;p. v. C’atrett, 477 U.S. 317, 322—23 (1986)).

        The Court must consider all facts and their reasonable inferences in the light most favorable

to the non-moving party. See Pa. Coal Ass       ‘ii i’.   Babbitt, 63 F.3d 231, 236 (3d Cir. 1995). If a

reasonable juror could return a verdict for the non-moving party regarding disputed issues of

material fact, summary judgment is not appropriate. See Anderson          i’.   Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). “[A]t the summary judgment stage the trial judge’s function is not himself to

weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249.

        Local Civil Rule 56.1 provides that. “[o]n motions for summary judgment. the movant shall

furnish a statement which sets forth material facts as to which there does not exist a genuine issue,

in separately numbered paragraphs citing to the affidavits and other documents submitted in

support of the motion.” The opponent of summary judgment is required to furnish a responsive



                                                     5
statement of material facts stating each material fact in dispute and “citing to the affidavits and

other documents submitted in connection with motion.” Id. Where a statement of material facts

does not include record citations for the assertions therein, the Court may disregard those

assertions. Kaplan v. Greenpoint Global, No. 11-4854,2014 WL 4793024, at *1 n.l (D.N.J. Sept.

25, 2014). “‘Judges are not like pigs, hunting for truffles buried in’ the record,” and the parties

bear the responsibility of citing to the record to point the Court to the facts that support their

argument. U.S. v. Claxton, 766 F.3d 280, 307 (3d Cir. 2014) (quoting Doebler          Pa. Hybrids, Inc.

v. Doebler, 442 f.3d 812, 820 (3d Cir. 2006)).

                                            III.   ANALYSIS

        Plaintiffs statement of material facts and response to Defendants’ statement of material

facts are often devoid of citations to the record. The assertions in Plaintiffs statement of material

facts that are devoid of factual support cannot factor into the Court’s summary judgment analysis.

Kaplan, 2014 WL 4793024, at *1 n.l.

       Of the statements of material fact critical to Plaintiffs case, the Court finds the following

lacking in factual support:

   •   Plaintiffs statement that Defendant Hanna “would have seen” that Plaintiffs “initial

       address” was a women’s shelter is unsupported and speculative. (P1. 56.1           ¶ 7)
   •   Plaintiffs statement that DFS failed “to exercise due diligence in accurately recording Ms.

       Rouse’s change in unemployment benefits” as a reason for DFS’s investigation into and

       mismanagement of Plaintiffs welfare case is unsupported. (P1. 56.1         ¶ 8).
   •   The portion of the deposition that Plaintiff cites to as support for the fact that Plaintiff was

       injured when Mr. Parker, a Df S caseworker, slammed “a large steel door on or about her

       torso,” (P1. 56.1   ¶ 8),   is a portion of the deposition in which Mr. Parker explicitly denies



                                                     6
    any such incident. (ECF No. 69-3 at 53—55). Plaintiff does not cite to another portion of

    the record to show that this incident actually occurred.

•   Plaintiffs assertion that her criminal complaints against agency workers like Mr. Parker

    “enraged them” is unsupported. (P1. 56.1                    ¶ 9).
•   Plaintiffs contention that she has not filed for welfare benefits since May 21, 2012 is

    unsupported. (P1. 56.1        ¶    10).

•   Plaintiffs assertion that Defendants have not provided an answer as to why DFS was

    investigating Plaintiffs welfare benefits is unscipported and is in fact contradicted by

    Defendants’ claim that they began investigating her file when they noticed a discrepancy

    between her ability to afford her monthly rent and her monthly income. (Compare P1. 56.1

    ¶   13 with Def. 56.1      ¶ 7).
•   Plaintiffs assertion that “[n]o Defendants or witnesses, when confronted, have properly

    explained how and why an investigation was initiated,” is unsupported. (P1. 56.1             ¶   14).

•   Plaintiffs assertion that “[fjacts lay out a strong contention that this case was started only

    as a retaliatory measure against Ms. Rouse for filing criminal complaints against DFS and

    its.   .   .   employees and agents,” is unsupported. (P1. 56.1      ¶   15).

•   Plaintiffs statement that Defendant Hanna “illegally obtained employment records for”

    M.r. Baldwin is unsupported. (P1. 56.1              ¶   16).

•   The portion of the deposition of Defendant Hanna that Plaintiff cites to as support for her

    contention that Defendant Kanna verified the employment and income of Mr. Baldwin

    without cause, (P1. 56.1            ¶1    18), does not corroborate that claim.   The portions of the

    deposition show that Defendant Hanna attempted to explain that he was looking into Mr.

    Baldwin’s employment and income because they believed him to be a member of


                                                            7
    Plaintiffs household and that such an inquiry was required as part of the investigation.

    (ECF No. 69-3 at 24—25).

•   Plaintiff cites to the same portions of Defendant Hanna’s deposition as support for her

    claim that Defendant Hanna “made misrepresentations to the Jersey City Board of

    Education in order to obtain employment and salary information foi Mr. Baldwin.” (P1.

    56.1   ¶   19). As stated above, those deposition extracts do not support such a contention.

•   Plaintiff cites to the same portions of Defendant Hanna’s deposition as support for her

    claim that Defendant Hanna “made misrepresentations to the Jersey City Municipal

    Employees Department of Personnel in order to obtain employment and salary information

    for Mr. Baldwin.” (P1. 56. 1   ¶ 21).   As stated above, those deposition extracts do not support

    such a contention.

•   Plaintiffs claim that Defendant Hannah “illegally obtained education recorders [sic] for

    Ms. Rouse’s daughter,” is unsupported. (P1. 56.1       ¶ 22).
•   Plaintiffs claim that she filed a complaint against Defendant Hanna and that Defendant

    Hanna was served with that complaint is unsupported. (P1. 56.1        ¶ 23).
•   Plaintiffs claim that DFS allowed Defendant Hanna to continue investigating Plaintiff

    despite being a defendant in Plaintiffs criminal case against him is unsupported. (P1. 56.1

    ¶24).

•   Plaintiffs contention that a “senior DfS investigator endorsed Hanna’s reports and allowed

    the case to be recommended to the Prosecutor for criminal proceedings,” (P1. 56.1         ¶ 25),
    rnischaracterizes the deposition testimony it cites, as Defendant Hanna’s cited deposition

    excerpts actually state that he submitted a report to his supervisor without any

    recommendation regarding prosecution, (ECf No. 69-3 at 2$). Those cited deposition


                                                  $
    excerpts do not discuss the role of the supervisor, so that contention is unsupported.

•   Plaintiffs claim that “[t]he reports Kanna collected did not indicate Garrie Baldwin’s

    addresses from 200$ through 2012 as there is a severe lack of tirnestamps,” is unsupported.

    (P1. 56.1 ¶J26).

•   The salary verification form that Plaintiff contends shows that Mr. Baldwin’s last known

    address was 104 Belmont Avenue, Jersey City, New Jersey in fact lists a different address

    as Mr. Baldwin’s last known address. (P1. 56.1      ¶ 29;   ECF No. 69-2 at 2).

•   Plaintiff relies on her Exhibit B for her assertion that Defendant Hanna “did not verify if

    Garrie Baldwin was a resident of any of those addresses,” yet Exhibit B is the Lexis Nexis

    Report containing the past known addresses of both Mr. Baldwin and Plaintiff and cannot

    on its own show what Defendant Hanna did or did not verify. (P1. 56.1         ¶ 30;   ECf No. 69-

    2 at 4—55).

•   The portions of Defendant Hanna’s deposition cited as support for Plaintiffs proposition

    that Defendant Hanna “made a conclusion that Garrie Baldwin lived with Andrea Rouse

    from the period of 200$ through 2012 without any evidence to support his conclusion,” in

    fact indicate only that Defendant Hanna had evidence to conclude that Mr. Baldwin and

    Plaintiff lived together at their Danforth Avenue address. (P1. 56.1     ¶ 3 1;   ECF No. 69-3 at

    21, 23).

•   The portions of Defendant Hanna’s deposition cited as support for Plaintiffs contention

    that   “[ut is a policy and procedctre of DFS to   accept their Welfare Investigator’s reports

    without further verification to the factual findings included in the report,” is a

    mischaracterization of Defendant Hanna’s testimony in the cited excerpts, as those excerpts

    state only that Defendant Hanna submitted his report to his supervisor. (P1. 56.1       ¶J 32: ECF

                                              9
        No. 69-3 at 2$).

    •   Plaintiffs statement that “[d]ue to Hany Hanna’s extensive experience as a Welfare

        Investigator, Hanna understood that there would be a great likelihood that his intentionally

        misleading report would result in the Hudson County Division of Social Services Fraud

        Unit to recommend Andrea Rouse’s case to a prosecutor leading to criminal charges filed

        against her,” is both unsupported and conclusory. (P1. 56.1      ¶ 34).
    •   Plaintiffs statement that “[b]ased on Hany Hanna’s intentionally misleading report, the

        Hudson County Prosecutor began grand jury proceedings against Ms. Rouse,” is

        unsupported. (P1. 56.1 ¶35).

    •   Plaintiffs statement that “[d]uring the grand   jury   proceedings Hanna and the Prosecutor

        withheld exculpatory testimony and misrepresented the facts of the case to the grand jury

        in order to secure an indictment against Ms. Rouse,” is unsupported. (P1. 56. 1       ¶ 36).
    •   Plaintiffs statement that she suffered a violation of her state and federal constitutional

        rights, a loss of physical liberty, pain and suffering, and emotional trauma as a direct and

        proximate result of the allegedly illegal acts of the Defendants is legal argument that does

        not belong in a statement of material facts and must be ignored. (P1. 56.1       ¶ 38).
        Thus, of the thirty-eight paragraphs contained in Plaintiffs 56.1 statement, twenty-four are

either unsupported or cannot be relied upon by the Court as part of its summary judgment analysis.

Of the remaining statements of material fact, six provide background information on the

relationship between Plaintiff and Mr. Baldwin. (P1. 56.1   ¶J 1—6), and one has to do with Defendant
Hanna’s experience as a welfare investigator, (P1. 56.1     ¶ 33).   Some of the remaining statements

concern the date that Ms. Rouse last received a welfare payment, (P1. 56.1           ¶   11), the internal

process by which Defendant Hanna was assigned this case, (P1. 56.1       ¶   12), the DFS’s policy to use



                                                 10
Lexis-Nexis to verify addresses, (P1. 56.1   ¶ 17), and the indictment of Plaintiff that resulted from
the DFS investigation, (P1. 56.1   ¶ 37).
        That leaves three statements of fact that pertain to plausible misconduct by Defendants.

Two statements indicate that Defendant Hanna’s investigation contained information showing that

Mr. Baldwin only lived with Plaintiff after she stopped receiving welfare benefits. (P1. 56.1                 ¶
27—28). However, this is not the case. By Plaintiffs own admission. she received welfare benefits

from May2008 through August or November of 2012. (P1. 56.1              ¶ 1, 11). The Lexis-Nexis Report
that Defendant Hanna created shows that Plaintiff and Mr. Baldwin at least lived together in

Hackensack in December of 2008 and in Jersey City in July of 2011, (ECF No. 69-2 at 27—28).

        Plaintiffs final contention is that Defendant Hanna “submitted a letter impersonating Mr.

Baldwin stating that he was applying for welfare benefits and requested Mr. Baldwin’s financial

information, including W-2s from 200$ through 2013 with Mr. Baldwin’s signature forged by Mr.

Hanna.” (P1. 56. 1   ¶ 20). This fact is based on Plaintiffs own testimony, (ECF No. 69-3 at 64);
however, this testimony was not elicited in response to a document in evidence and is not grounded

in any other evidence produced to this Court. “[A] plaintiff cannot rely on unsupported assertions,

speculation, or conclusory allegations to avoid a motion for summary judgment.” Solomon v.

Soc ‘y ofAuto. Eng ‘rs, 41 F. App’x 585, 586 (3d Cir. 2002).

       Plaintiff has thus set forth no material facts on which her claims for violations of her civil

rights under 42 U.s.c     § 1983, false arrest. malicious prosecution, professional misconduct,
intentional infliction of emotional distress, and grossly negligent supervision and retention can be

based. As a result, Defendants’ motions for summary judgment must be granted. Clark v. Acme

Mkts., Inc., No. 11-2812, 2014 WL 71489$, at *4 (D.N.J. Feb. 24, 2014) (“Because [the plaintiff]

has not produced evidence to set forth a prima facie case.   .   .   ,no material fact exists for trial   .




                                                 11
and summary judgment must be granted.”).

                                  IV.      CONCLUSION

       For the aforementioned reasons, the Court grants Defendants’ motions for summary

judgment. An appropriate Order accompanies this Opinion.



DATED: May/O19
                                                        JOSE L. LINARES
                                                  hief Judge, United States District   Cocirt




                                            12
